Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/18/2022 has been entered. Claims 1, 5, 7, 10, 11, 14, 16, 19, 22, 24 have been amended. Claims 2-3, 12, and 21 have been canceled. New claims 25-38 have been added. Claims 1, 4-11, 14, 16-17, 19, and 22-38 remains pending. Applicant’s amendment to the claims overcome every rejection of the 112(a) and 112(b) previously set forth in the Non-Final Office Action mailed on 11/19/2021. Thus, all rejections under 112(a) and 112(b) have been fully withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-10, 14, 16-17, 19, 24-32, and 35-37 are rejected under 35 U.S.C. 103 as obvious over Roberto (NPL: “Fine Particle Beneficiation through selective Agglomeration with an Emulsion Binder”).
Regarding claim-1, Roberto discloses a method of preparing a water in oil emulsion, comprising: forming a mixture of oil (diesel, section 2.1) and emulsifying agent (PIB or SMO, section 2.1); 
progressively adding an aqueous salt solution (NaCl dissolved in water, section 2.1)  to said mixture and dispersing said aqueous salt solution into said mixture, thereby forming a concentrated water in oil emulsion with drops of said aqueous salt solution packed inside the oil solution phase; adding said emulsion to water; and mixing said emulsion and said water so that said emulsion absorbs said water (Pg.1548-1549 section 2.1, 2.2); and 
controlling the salt concentration of said emulsion relative to the salt concentration of said water (Pg.15751 section 3.3, Fig.10);
wherein the salt concentration of said aqueous salt solution in said emulsion is greater than the salt concentration of said water (Pg.15748-15751 section 2.1, 2.2, and section 3.3). (It is well known that the presence of an electrolytes in the dispersed aqueous phase of an emulsion retards the rate of diffusion of water from the small to large internal droplets and the rate of droplet coalescence due to film rupture, and when the growth of the internal droplet is impeded, the electrolytes acts to improve the stability of the emulsion because the internal droplets remains small. Therefore, an emulsion binder was made with a 3 wt% aqueous NaCl solution, Pg.15751 section 3.3, Fig.10). Thus, it is readily conceivable for a person skilled in the art to control the salt concentration of the aqueous solution in emulsion to be greater than the salt concentration of the water depending on the degree of effectiveness in improving the stability of the emulsion 
Regarding claim-4, Roberto discloses wherein said emulsion forms into smaller portions as a result of mixing said water and said emulsion (Pg.15749 section 2.2, 2.3, and also Pg. 15751-15753 section 3.1-3.3).
Regarding claim-5, Roberto discloses wherein the salt concentration of said aqueous salt solution in said emulsion is below 10 wt% (Pg.15748-15749, 15751 sections 2.1, 2.2 and also Pg. 15751-15753 section 3.1-3.3).
Regarding claim-6, Roberto discloses wherein the salt concentration of said water is substantially zero (Pg.15748-15751 section 2.1, 2.2, and section 3.3). (It is well known that the presence of an electrolytes in the dispersed aqueous phase of an emulsion retards the rate of diffusion of water from the small to large internal droplets and the rate of droplet coalescence due to film rupture, and when the growth of the internal droplet is impeded, the electrolytes acts to improve the stability of the emulsion because the internal droplets remains small. Therefore, an emulsion binder was made with a 3 wt% aqueous NaCl solution, Pg.15751 section 3.3, Fig.10). Thus, it is readily conceivable for a person skilled in the art to control the salt concentration in water depending on the degree of effectiveness in improving the stability of the emulsion which is well within the range of one skilled in the art. Moreover, it is within the ordinary skill of the art to make reasonable adjustments based on the actual desired degree of effective stability of the water in oil emulsion.
Regarding claim-7, Roberto discloses wherein the salt concentration of said water is below 10 wt% (Pg.15748-15749, 15751 sections 2.1, 2.2 and also Pg. 15751-15753 section 3.1-3.3).
Regarding claim-8, Roberto discloses wherein said aqueous salt solution comprises NaCl, a mineral salt, ionic liquids, an acidic solution or an alkali solution (Pg.15748-15749, 15751 sections 2.1, 2.2 and also Pg. 15751-15753 section 3.1-3.3).
Regarding claim-9, Roberto discloses a concentrated water in oil emulsion made according to claim-1 (Pg.15748-15749, 15751 sections 2.1, 2.2 and also Pg. 15751-15753 section 3.1-3.3).
Regarding claim-10, Roberto discloses a method of agglomerating fine hydrophobic particles in a slurry, comprising: forming a mixture of oil and emulsifying agent; progressively adding an aqueous salt solution to said mixture and dispersing said aqueous salt solution into said mixture (Pg.15749 section 2.1-2.3), thereby forming a concentrated water in oil emulsion with drops of said aqueous salt solution packed inside the oil solution phase (Fig.2b); and adding said emulsion to said slurry; mixing said emulsion and said slurry so that said emulsion absorbs water in said slurry; causing said fine hydrophobic particles to collide and stick to the emulsion binder particles (Pg.15748-15749 section 2.1-2.3, Fig.2b); and controlling the salt concentration of said aqueous salt solution in said emulsion relative to the salt concentration of said slurry (Pg.15751 section 3.3, Fig.10) such that the salt concentration of said aqueous salt solution in said emulsion is greater than the salt concentration of said slurry (Pg.15748-15751 section 2.1-2.3, and section 3.1-3.3). (It is well known that the presence of an electrolytes in the dispersed aqueous phase of an emulsion retards the rate of diffusion of water from the small to large internal droplets and the rate of droplet coalescence due to film rupture, and when the growth of 
Regarding claim-14, Roberto discloses wherein the salt concentration of aqueous salt solution in said emulsion is below 10 wt% (Pg.15748-15749, 15751 sections 2.1-2.2 and also Pg. 15751-15753 section 3.1-3.3).
Regarding claim-16, Roberto discloses wherein the salt concentration of said slurry is below 10 wt% (Pg.15748-15749, 15751 sections 2.1-2.3 and also, Pg.15751-15753 section 3.1-3.3).
Regarding claim-17, Roberto discloses wherein the salt concentration of said emulsion is greater than the salt concentration of said water (Pg.15748-15751 section 2.1, 2.2, and section 3.3). (It is well known that the presence of an electrolytes in the dispersed aqueous phase of an emulsion retards the rate of diffusion of water from the small to large internal droplets and the rate of droplet coalescence due to film rupture, and when the growth of the internal droplet is impeded, the electrolytes acts to improve the stability of the emulsion because the internal droplets remains small. Therefore, an emulsion binder was made with a 3 wt% aqueous NaCl solution, Pg.15751 section 3.3, Fig.10). Thus, it is readily conceivable for a person skilled in the art to control the salt concentration of the aqueous solution in emulsion to be greater than the salt 
Regarding claim-19, Roberto discloses wherein the salt concentration of said water is below 10 wt% (Pg.15748-15749, 15751 sections 2.1, 2.2 and also Pg. 15751-15753 section 3.1-3.3).
Regarding claim-24, Roberto discloses wherein the salt concentration of said water is below 10 wt% (Pg.15748-15749, 15751 sections 2.1, 2.2, 3.3 and also Pg. 15751-15753).
Regarding claim-25, Roberto discloses wherein the salt concentration of said aqueous salt solution in said emulsion is below 3 wt% (Pg.15748-15749, 15751 sections 2.1-2.2 and also Pg. 15751-15753 section 3.1-3.3).
Regarding claim-26, Roberto discloses wherein the salt concentration of said aqueous salt solution in said emulsion is below 1 wt% (Pg.15748-15749, 15751 sections 2.1-2.2 and also Pg. 15751-15753 section 3.1-3.3).
Regarding claim-27, Roberto discloses wherein the salt concentration of said water is below 3 wt% (Pg.15748-15749, 15751 sections 2.1, 2.2, 3.3 and also Pg. 15751-15753).
Regarding claim-28, Roberto discloses wherein the salt concentration of said water is below 1 wt% (Pg.15748-15749, 15751 sections 2.1, 2.2, 3.3 and also Pg. 15751-15753).
Regarding claim-29, Roberto discloses wherein the salt concentration of said aqueous salt solution in said emulsion is below 3 wt% (Pg.15748-15749, 15751 sections 2.1-2.2 and also Pg. 15751-15753 section 3.1-3.3).
Regarding claim-30, Roberto discloses wherein the salt concentration of said aqueous salt solution in said emulsion is below 1 wt% (Pg.15748-15749, 15751 sections 2.1-2.2 and also Pg. 15751-15753 section 3.1-3.3).
Regarding claim-31, Roberto discloses wherein the salt concentration of said slurry is below 3 wt% (Pg.15748-15749, 15751 sections 2.1-2.2 and also Pg. 15751-15753 section 3.1-3.3). It is well known that the presence of an electrolytes in the dispersed aqueous phase of an emulsion retards the rate of diffusion of water from the small to large internal droplets and the rate of droplet coalescence due to film rupture, and when the growth of the internal droplet is impeded, the electrolytes acts to improve the stability of the emulsion because the internal droplets remains small. Therefore, an emulsion binder was made with a 3 wt% aqueous NaCl solution, Pg.15751 section 3.1-3.3, Fig.10). Thus, it is readily conceivable for a person skilled in the art to control the salt concentration of the aqueous solution in emulsion to be greater than the salt concentration of the slurry depending on the degree of effectiveness in improving the stability of the emulsion which is well within the range of one skilled in the art. Moreover, it is within the ordinary skill of the art to make reasonable adjustments based on the actual desired degree of effective stability of the water in oil emulsion.
Regarding claim-32, Roberto discloses wherein the salt concentration of said slurry is below 1 wt% (Pg.15748-15749, 15751 sections 2.1-2.2 and also Pg. 15751-15753 section 3.1-3.3). It is well known that the presence of an electrolytes in the dispersed aqueous phase of an emulsion retards the rate of diffusion of water from the small to large internal droplets and the rate of droplet coalescence due to film rupture, and when the growth of the internal droplet is impeded, the electrolytes acts to improve the stability of the emulsion because the internal droplets remains small. Therefore, an emulsion binder was made with a 3 wt% aqueous NaCl 
Regarding claim-35, Roberto discloses wherein the salt concentration of said water is below 3 wt% (Pg.15748-15749, 15751 sections 2.1, 2.2, 3.3 and also Pg. 15751-15753).
Regarding claim-36, Roberto discloses wherein the salt concentration of said water is below 1 wt% (Pg.15748-15749, 15751 sections 2.1, 2.2, 3.3 and also Pg. 15751-15753).
Regarding claim-37, Roberto discloses wherein the salt concentration of said water is below 3 wt% (Pg.15748-15749, 15751 sections 2.1, 2.2, 3.3 and also Pg. 15751-15753).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
“Claim-11: Adding said emulsion to said slurry; mixing said emulsion and said slurry so that said emulsion absorbs water in said slurry; causing said fine hydrophobic particles to collide and stick to the emulsion binder particles” in combination with the rest of the claim language is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
In the Remarks/Arguments filed on 03/18/2022, Applicant makes numerous remarks and arguments. Examiner will address these in the order presented.

Regarding amended claim-1 and 10:
Applicant’s argument with respect to claim 1 and as being unpatentable over Roberto (NPL: “Fine Particle Beneficiation through selective Agglomeration with an Emulsion Binder”) have been fully considered and are not persuasive.
Applicant argues that Roberto does not teaches the salt concentration of the water/slurry into which the emulsion is added and a method of preparing an emulsion that includes varying the salt concentration of the emulsion relative to the salt concentration of the water/slurry by making the salt concentration of the aqueous salt solution in the emulsion greater than the salt concentration of the water/slurry to which it is added.
In response to argument Roberto does discloses the salt concentration. It is well known that the presence of an electrolytes in the dispersed aqueous phase of an emulsion retards the rate of diffusion of water from the small to large internal droplets and the rate of droplet coalescence due to film rupture, and when the growth of the internal droplet is impeded, the electrolytes acts to improve the stability of the emulsion because the internal droplets remains small. Therefore, an emulsion binder was made with a 3 wt% aqueous NaCl solution, Pg.15751 section 3.3, Fig.10). Thus, it is readily conceivable for a person skilled in the art to control the salt concentration of the aqueous solution in emulsion to be greater than the salt concentration of the water/slurry depending on the degree of effectiveness in improving the stability of the emulsion which is well within the range of one skilled in the art. Moreover, it is within the ordinary skill of the art to make reasonable adjustments based on the actual desired degree of effective stability of the water in oil emulsion. Also See Rejection under 103 above as well cited NPL.

Regarding amended claim-11:
Applicant’s argument with respect to claim 11 as being unpatentable over Roberto (NPL: “Fine Particle Beneficiation through selective Agglomeration with an Emulsion Binder”) have been fully considered and are persuasive. Thus, rejection for claims 11, and 22-23 have been fully withdrawn. 

Regarding Argument on Pg.10:
Applicant argues on Pg.10 that the inventors have advantageously found that the claimed feature of controlling the salt concentration of the emulsion relative to the salt concentration of the water or slurry to which the emulsion is added by making the aqueous salt solution to be a greater concentration provided greater and quicker recovery of fine particles from the water/slurry, as well as reduced the consumption of oil for the binder.
In response to applicant's argument that the references fail to show certain features of
applicant’s invention, it is noted that the features upon which applicant relies (i.e. provided greater and quicker recovery of fine particles from the water/slurry, as well as reduced the consumption of oil for the binder) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/MA/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651